Citation Nr: 1738789	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  02-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an effective date prior to November 12, 1991, for the grant of a total disability rating based on individual unemployability due to service connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Jeany C. Mark, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1965 to March 1968 and from October 1974 to November 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2001 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which granted a TDIU, effective November 12, 1991; the Veteran appealed the effective date of the award.  Board decisions of June 2005, July 2007, July 2010, and June 2013 denied entitlement to an effective date prior to November 12, 1991, for the grant of a TDIU.  The Veteran appealed each of those decisions to the United States Court of Appeals for Veterans Claims (Court).  A March 2007 Court Order, based on a Joint Motion for Remand of the parties, vacated the Board's June 2005 decision and remanded it to the Board.  An October 2009 Memorandum Decision by the Court set aside the Board's July 2007 decision and remanded the case to the Board.  A May 2012 Memorandum Decision by the Court vacated the Board's July 2010 decision and remanded it to the Board.  A December 2014 Memorandum Decision by the Court vacated the Board's June 2013 decision and remanded it to the Board.  

During the pendency of the appeal, the Board remanded the case to the RO for additional development in June 2004 and November 2015.  In December 2003, a videoconference hearing was held before a Veterans Law Judge, who is no longer employed at the Board.  The Veteran was notified in a May 2017 letter that he had the right to request another hearing before a Veterans Law Judge who would decide his appeal; later in May 2017 his attorney responded that he did not wish to appear at another hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  On September 4, 1986, the RO received the Veteran's claim for a higher rating for multiple sclerosis, which is also deemed to be a claim for schedular and extraschedular TDIU; no earlier claim was received ever since an award of TDIU was discontinued effective in October 1984.  

2.  A May 2001 rating decision granted TDIU, effective November 12, 1991.  

3.  Prior to November 12, 1991, the Veteran's service-connected disabilities consisting of multiple sclerosis (rated 30 percent), headaches (rated 0 percent), and impotency (rated 0 percent), were rated 30 percent, combined, and did not meet the minimum schedular percentage requirement for a TDIU.

4.  From September 4, 1985 it has been factually ascertainable that the Veteran's service-connected disabilities have prevented him from securing and maintaining substantially gainful employment consistent with his education and experience.


CONCLUSION OF LAW

A schedular TDIU rating prior to November 12, 1991 is not warranted; however, resolving reasonable doubt in favor of the Veteran, an extraschedular TDIU is warranted from September 4, 1985.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.3, 4.16(a)(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As noted above, this case has been pending for decades, and has been before the Court on multiple occasions.  The Veteran is represented by an attorney.  It is not now alleged that the Veteran is prejudiced by a notice or duty to assist omission (or by inadequate notice at the hearing before the Board; see Bryant v. Shinseki, 23 Vet App. 488 (2010)).

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award based on a claim for increase shall be the date of receipt of the claim or the date entitlement arose, whichever is later, the exception being that in a claim for increase, an effective date of an award may be granted for up to a year prior to the date of claim if it is factually ascertainable that an increase in disability had occurred at such time.  38 U.S.C.A. § 5110(a)(b)(2); 38 C.F.R. § 3.400(o)(1).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a). 

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. § 4.16(a) further provides that for the purpose of a single 60 percent or 40 percent (for combination to 70 percent) rating, disabilities affecting a single body system, e.g., neuropsychiatric, are considered as one disability.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C F R §§ 3.341, 4.16, 4.19.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, when a veteran is unemployable by reason of service-connected disabilities, but who fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), the RO should submit the claim to VA's Director of Compensation and Pension for extraschedular consideration.  38 C.F.R. § 4.16(b). 

For a veteran to prevail on a claim for TDIU, the record must reflect some factor that places the veteran in a different category than other veterans with equal ratings of disability.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Facts and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran contends that an effective date earlier than November 12, 1991 for the award of a TDIU rating is warranted by the evidence.  He has argued that VA should reinstate TDIU effective in October 1984, when the RO in an October 1984 rating decision discontinued it at the time his service-connected ratings were reduced from 100 percent to 30 percent, combined, which he maintains was a product of clear and unmistakable error.  Related to that contention is his assertion that the Board committed clear and unmistakable error in its decision of June 1988, denying a rating in excess of 30 percent for multiple sclerosis.  As is noted below, his challenges to the rating decision and Board decision were not successful.  

This case has been on appeal for a prolonged period, having arisen from a May 2001 RO decision, when TDIU was granted effective November 12, 1991 (along with an award of a higher rating for headaches).  As is noted above, the Court has vacated June 2005, July 2007, July 2010, and June 2013 Board decisions in this matter.  In other words, the path of this appeal has been circuitous, which hints at the fact that the case has involved some complex issues that have had a direct bearing on resolving the matter of the effective date for TDIU.  Some discussion of the background under which this appeal arose is indicated.  

A Report of Contact dated December 1, 1978 was construed as a claim for an increased rating for the Veteran's service-connected disabilities.  A January 1979 rating decision granted a higher rating of 60 percent for multiple sclerosis and also granted TDIU, both effective December 1, 1978; the rating decision also assigned a separate 10 percent rating for headaches, effective from September 1976. 

Subsequently, an August 1979 rating decision granted service connection for impotency, secondary to multiple sclerosis, rated 20 percent, effective from September 1976, and also assigned a schedular 100 percent rating for multiple sclerosis, effective from September 1976.  Although the rating decision did not specifically so state, the previously-assigned TDIU was considered to have been superseded by the schedular 100 percent rating.  See 38 C.F.R. § 4.16 (a).  No further communication was received from the Veteran until January 1983, when he filed a claim of entitlement to automobile and adaptive equipment.  A memorandum in the record indicates that the Veteran was scheduled for three examinations in conjunction with that claim (two before October 1984 and one after October 1984), and that he failed to report for all three examinations.  The RO contacted him by phone and he was offered yet another appointment for an examination, but he replied that he would not undergo a VA physical examination at that time or anytime in the future. 
An October 1984 rating decision implemented a reduction in the rating for the Veteran's multiple sclerosis, from 100 percent to 30 percent, and for his impotency and headaches, each to 0 percent, effective October 1, 1984.  He was notified of that decision in late October 1984 and he did not appeal.  Accordingly, that decision is final.  38 U.S.C.A. § 7105 (West 2014).  Moreover, in conjunction with the current appeal, the Veteran claimed there was clear and unmistakable error in the October 1984 rating decision reducing his ratings, and a June 2005 Board decision ultimately denied that claim after which the Veteran declined to "disturb" the Board's determination concerning that particular matter to the Court.  

After previously not appearing for scheduled examinations, the Veteran consented and underwent a VA neurological examination in March 1985.  A March 1985 rating decision continued the denial of a rating in excess of 30 percent for multiple sclerosis.   Then an April 1985 RO decision denied the Veteran entitlement to specially adapted housing.  He did not appeal either of those decisions.  Thus, they are both final.  38 U.S.C.A. § 7105. 

On September 4, 1986, the RO received a statement from the Veteran requesting another examination for multiple sclerosis.  The RO construed that letter as a claim for an increased rating for multiple sclerosis.  A September 1986 rating decision, denied an increased rating, and the Veteran appealed that decision.  The Board's June 1988 decision denied a rating in excess of 30 percent for multiple sclerosis.  Thus, it is final.  38 U.S.C.A. § 7105.  In conjunction with the current appeal, the Veteran claimed there was clear and unmistakable error in the Board's June 1988 decision denying a higher rating, and Board decisions in July 2010 (set aside by the Court) and June 2013 ultimately denied that claim after which the Veteran appealed the determination to the Court; the Court confirmed the Board's decision (stating that the specific assertion of CUE before it was not previously raised to the Board and thus the Court did not have jurisdiction over the matter).  

As noted in the Board November 2015 remand, based on a review of the record including the foregoing facts, the Board deems that the Veteran has reasonably raised a claim for schedular and extraschedular TDIU beginning with his statement received on September 4, 1986.  Therefore, the date of September 4, 1986 is the date of receipt of the Veteran's claim for a TDIU, and the operative date in terms of deciding the instant earlier effective date matter.  After TDIU was discontinued in October 1984, there was no communication from the Veteran that can be construed as a TDIU claim between October 1984 and September 4, 1986.  Further, if the evidence shows that it is factually ascertainable that the Veteran met the criteria for a TDIU within one year prior to the date of claim on September 4, 1986, then the earliest effective date possible for an award of TDIU prior to November 12, 1991 is September 4, 1985.  38 C.F.R. § 3.400(o)(1).  

After consideration of all the relevant evidence, to include records beyond the period of 1985 to 1991, the Board finds that from September 4, 1985 the evidence shows that, while the Veteran did not meet the minimum schedular percentage standards under 38 C.F.R. § 4.16(a), he was nonetheless unemployable due to his service-connected disabilities under 38 C.F.R. § 4.16(b).  Accordingly, an earlier effective date of September 4, 1985 for the award of a TDIU is warranted.  A discussion of the reasoning for this determination and the evidence the Board has found persuasive follows.

Schedular TDIU

Prior to November 12, 1991, when the Veteran's award of TDIU was re-established (after it had been discontinued in October 1984), his service-connected disabilities were:  multiple sclerosis (rated 30 percent), headaches (rated 0 percent), and impotency (rated 0 percent); the combined rating was 30 percent, and therefore it clearly did not meet the threshold minimum schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a).  Therefore, by law a schedular TDIU rating may not be granted before November 12, 1991.  

Extraschedular TDIU

Although the Veteran does not meet the threshold requirements for a schedular TDIU rating for the period prior to November 12, 1991, the law provides for an award of TDIU on an extraschedular basis, when a veteran is unable to secure and maintain substantially gainful employment by reason of service-connected disabilities, but who fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  As the Board cannot assign an extraschedular TDIU in the first instance, it remanded the case to the RO in November 2015 so that the claim could be submitted to VA's Director of Compensation and Pension for extraschedular consideration.  38 C.F.R. § 4.16(b).  In an April 2016 advisory opinion, the Acting C&P Director denied an extraschedular TDIU, finding among other things that the Veteran's multiple sclerosis made the activities of daily life "difficult not impossible," that a private physician's assessment of total disability fell "short of convincing," and that physical and sedentary occupational activity was not shown to be prevented by service-connected disabilities alone.  Thereafter, the case was returned to the Board.  

The Board notes that it is not bound by the extraschedular determination of the C&P Director, and while the reasons presented in the advisory opinion were taken into account, the Board disagrees with the opinion that the totality of the evidence did not support the Veteran's unemployability prior to November 12, 1991.  Rather, the Board concludes that the particular circumstances of this case justify an award of extraschedular TDIU beginning on September 4, 1985, the earliest effective date possible under the law, as previously explained.  The evidence that the Board finds persuasive is discussed below.  

It is especially notable that the Veteran was in receipt of TDIU for many years prior to the discontinuance of his TDIU award in October 1984 (for the stated reason that he "failed to cooperate" for an examination after filing a claim for specially adapted housing  and that the evidence from the claims folder showed that the previous rating was made from evidence that did not show a permanent loss of use of the extremities or definite loss of use of a creative organ (the letter sent to the Veteran indicated the reason for the rating reductions was that his multiple sclerosis had improved).  Therefore, the Veteran's disability ratings were reduced to their "static levels effective the date last paid."  His multiple sclerosis rating was reduced from 100 percent to 30 percent (the minimum for the disability under 38 C.F.R. § 4.124a, Code 8018).  

Before the discontinuance of TDIU in October 1984, and thereafter, the record contains evidence showing unemployability.  For example, the Veteran had been awarded Social Security Administration disability payments, primarily based on his service-connected multiple sclerosis, in the late 1970s.  While determinations of the SSA are not controlling in matters involving entitlement to VA benefits, they are elucidative of the fact that the Veteran had a serious impairment impacting on his employability.  

At a May 1977 RO hearing, the Veteran testified about his job in the military as an arts and crafts specialist, doing leather work, jewelry work, photography and the like.  He also spoke about symptoms he experienced, to include headaches, vision problems, dizziness, and numbness.  He indicated that he had two years of high school, and was largely a self-taught artist, having some experience with paintings, glass work, leather work, and stone work.  He sold his work at flea markets and in gift shops.  He noted that his production was impacted negatively by his physical symptoms.  

On a VA Form denoting income, net worth, and employment in March 1978, the Veteran indicated that he became totally disabled in 1976 from multiple sclerosis, that after service he was a self-employed silver and goldsmith (did jewelry work) in 1975 and 1976, and that he had a high school education.  

In an October 1978 statement, Dr. Sylvester indicated that the Veteran was a patient of his with multiple sclerosis and was permanently and totally disabled.  In a December 1978 statement, Dr. Sylvester stated that he had followed the Veteran since July 1978 and that the Veteran had previously been self-employed as a silver and goldsmith but was unable to perform this type of work due to losing dexterity of fine manipulative movements.  He also has had excessive difficulty with easy fatigability and intermittent difficulty with vision.  He presently used a cane to walk and was unable to maintain his balance without an ambulatory aid.  

On December 1978 VA special psychiatric examination, it was noted that the Veteran completed the 9th grade but had a GED, worked as a body and fender man for a year after service in 1975 and last worked as a silver and goldsmith from 1976-77 at his own store but had not worked since April 1977.  The Veteran complained that he was always tired out and had no energy.  He also indicated that he could walk only short distances without his cane due to dizziness.  After examination, the neuropsychiatrist indicated that the Veteran had multiple sclerosis, moderate severe, with cephalgia secondary to multiple sclerosis.  He prognosticated that there would be periods when the Veteran was not as stable as he was at present, and that periods of apparent improvement would become less and less.  The prognosis was poor for the Veteran "having any further continuous industrial adaptability."  

Other evidence contemporaneous with the period from 1985 to 1991 includes lay statements and private medical assessments.  On March 1985 VA examination, the Veteran complained of occasional difficulty with the use of both legs, and of blurred vision and blind spots.  A special neurological examination found that he walked somewhat cautiously and tended to limp.  

Records from a private state hospital indicate that the Veteran was an inpatient for psychiatric disability from August to September 1985 (a VA evaluation of the Veteran was attempted in September 1985, but the Veteran refused it and asked to be transferred back to the state hospital.  The Veteran had been admitted as psychotic, delusional, extremely agitated, hostile, and rambling with fragmented association.  In a social assessment, it was noted that the Veteran had not had a multiple sclerosis "attack" since 1979 but that his family reported that he slept a lot more and a friend said the Veteran was not as sharp as he used to be.  The Veteran was a jeweler by trade and apparently had a couple of jewelry shops, and was also reportedly an investor in real estate (he owned some parcels of property and his sister said he had a good business head).  His discharge diagnoses were major affective disorder, bipolar, manic state, with psychosis.  (It was noted that the Veteran's psychiatric problems seemed to be related to the recent death of his son.  However, the Board observes that neurological conditions are evaluated in proportion to the impairment of motor, sensory or mental function, under 38 C.F.R. § 4.120, and the evidence of record suggests that the Veteran's multiple sclerosis may have had psychiatric symptom manifestations, as noted by the Court in its May 2012 Memorandum Decision.)  

An attorney who occasionally represented the Veteran in matters unrelated to VA wrote in a statement dated in September 1986 that he had known the Veteran for several years and had observed his deterioration over that period, specifically noting faded insight, failed patience, and dimmed intellect.  He stated that the Veteran had "great need of expert medical care and counseling."  He further stated that the Veteran's medical condition had caused "certain deterioration," and that the Veteran would "soon need the maximum benefit he can obtain."  

Dr. F. noted in October 1986 that the Veteran's motor strength in the left upper and left lower extremities was grossly weaker.  While the Veteran was able to heel and toe walk, left toe walking was "quite weak."  Dr. F. also indicated that the Veteran's history of a psychiatric disorder and possible paranoid delusions on that examination made obtaining an accurate history and a reliable physical examination difficult. 

On October 1986 psychological evaluation for the SSA, a private psychologist (Dr. Visser) noted that the Veteran complained that he did not have the fine motor coordination that he used to have and that he was angry that he was unable to do functions of a jeweler (his former profession).  The diagnoses were major affective disorder, depressed, with psychotic features, and paranoid personality.  The prognosis for the Veteran was "extremely guarded."  Dr. Visser noted that the Veteran had a fixed delusional system that would be very difficult to change.  He felt that the Veteran's activities of daily living were very limited, attributable in part to multiple sclerosis and also to his reactions towards the disease and towards the government "for giving him the disease."  It was noted that the Veteran was able to care for his physical needs and help out to some degree around the house, but that his motivation seemed to come and go and he had very little social functioning.  It was noted that the Veteran complained that his eyes bothered him at times and that his other multiple sclerosis problems could flare up at any time.  Dr. Visser stated that the Veteran's "deterioration or decompensation in any work-like setting would be rather fast."  

On VA neurological examination in November 1986, the Veteran complained of being easily fatigued and that his left eye felt as if it pulled to the left.  The examiner noted that the Veteran walked with the aid of a cane, although he was able to ambulate without it.  The Veteran reported that he fell frequently unless he used the cane.  On examination, he could not walk on his heels or toes.  The examiner noted that there was some past-pointing and that rapidly alternating movements were decreased.  Left hand strength was slightly weaker than on the right. There was some difficulty in performing the heel-to-knee shin test, especially in the attempt to use his left heel.  

Dr. Steele wrote in December 1986 that the Veteran was then unemployed and "apparently" on disability.  It was noted that the Veteran had psychiatric problems, with major affective disorder and bipolar manic state, with psychosis having been diagnosed at a state mental hospital.  Dr. Steele noted that when the Veteran was first examined in September 1986, he demonstrated weakness in his right leg and arm and had hyperreflexia compatible with his disease.  He stated in a brief letter in April 1987 that the Veteran "has Multiple Sclerosis and has been under a lot of stress and strain.  He should be considered 100%  disabled." 

At an August 1987 RO hearing, the Veteran testified that it would not take much activity for him to become exhausted.  He indicated that when he became fatigued, he would just close his eyes and relax.  He also complained of periods of left leg numbness, and stated that he needed assistance in his daily activities, to include preparing meals and driving.  The Veteran also described problems with his vision, in particular with his left eye.  He reported that although he previously used a wheelchair, he never was really confined to a wheelchair, and that he was able to ambulate using a cane, to aid in balance.  The Veteran also testified that he had a 12th grade education and previously had a jewelry store, but that he just "couldn't do the work."  A friend of the Veteran testified at the hearing that the Veteran got tired easily, had become weaker, and had a very sedentary lifestyle.  He also stated that the Veteran had no ambition, wanted to be a hermit, and would get antagonistic with people.  He further testified that stress played a role in the Veteran's development of fatigue, and believed that the Veteran's problems were of both a physical and mental nature.  
Records after 1991 reflect the Veteran's unemployability.  At an RO hearing in June 1993, the Veteran described his progressively worsening multiple sclerosis condition and all its manifestations (total exhaustion, left eye problems, difficulty with numbness in the extremities, headaches).  He testified about his work as a silver and goldsmith for a couple of years after service, and indicated that he was not able to earn much income from it.  He indicated that his job skills involve the arts.  At his Board hearing in December 2003, the Veteran's gave a similar description of his multiple sclerosis and its manifestation.  

After consideration of all the relevant evidence in the file, the Board finds that the Veteran was unemployable due to his service-connected disabilities for the period beginning September 4, 1985.  While his TDIU claim was received on September 4, 1986, it was factually ascertainable that from September 4, 1985 his service-connected disabilities prevented him from securing and maintaining substantially gainful employment.  Therefore, an effective date prior to November 12, 1991 for the award of TDIU is warranted.  

The Board is cognizant that there is medical evidence that argues against a TDIU award for the period prior to November 12, 1991, to include the March 1985 VA examination that showed the Veteran had difficulty with his legs but that they were normal at times, or the November 1986 VA examination that showed many normal neurological findings among a few deficits.  Moreover, it is not definitively settled that at the time of the Veteran's admission to a state hospital in August 1985 his psychiatric symptoms were true manifestations of his service-connected multiple sclerosis.  However, the nature of the Veteran's multiple sclerosis in particular is such that it is a condition that waxes and wanes in symptom severity, as noted by one of the evaluators, and it is an unpredictable disease that involves a constellation of symptoms.  Some of the symptoms include fatigue and numbness, which would have an adverse impact on the Veteran's former occupation as an artisan, given the dexterity and fine manipulation skills that are required to do such work.  It does not appear that prior adjudications of the TDIU claim have included consideration of the Veteran's rather limited educational and occupational backgrounds, and whether such limitations combined with his service-connected physical and mental restrictions would reasonably permit him to obtain and maintain substantially gainful employment.  Despite the combined rating of 30 percent for his service-connected disabilities prior to November 12, 1991, there is persuasive evidence that his service connected disabilities presented a distinct challenge in keeping a job, and would have markedly interfered in employment during exacerbation of symptoms.  

In short, the Board finds that the totality of the lay and medical evidence, combined with the fact that the Veteran has a limited education with a brief work history as an arts and craftsman (mostly leather and jewelry work), supports his claim for a TDIU award on an extraschedular basis (under 38 C.F.R. § 4.16(b)) from September 4, 1985.  In so deciding, the Board has resolved all reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


ORDER

An earlier effective date of September 4, 1985 is granted for the Veteran's TDIU rating, on an extraschedular basis, and subject to the regulations governing payment of monetary awards.   


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


